DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and/or 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 6, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-12, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (PGPUB 20140289574), hereinafter as Tsern, in view of Thatcher et al. (PGPUB 20110060887), hereinafter as Thatcher.

Regarding claim 1, Tsern teaches a method for hardware-assisted Dynamic Random Access Memory (DRAM) row merging, the method comprising: 
identifying, by a memory controller, a plurality of rows storing identical data in a DRAM module (Fig 1); 
storing, in a mapping table (Fig 18C), data copping one or more rows of the plurality of rows to another row([0061] copies the row undergoing retention test into one of two extra rows); and 
excluding the one or more rows from a refresh, the one or more rows storing the identical data ([0061] the original row is not refreshed).
But not expressly mapping in copy operation.
Thatcher teaches mapping in a copy operation ([0115]).
Since Thatcher and Tsern are both from the same field of semiconductor memory device, the purpose disclosed by Thatcher would have been recognized in the pertinent art of Tsern.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to mapping memory entries as in in Thatcher into the device of Tsern for the purpose of coping data from on location to another location within the DRAM device.

Regarding claim 2, Thatcher teaches updating a bitmap to indicate that the one or more rows are excluded from the refresh, wherein excluding the one or more rows from the refresh comprises providing, by the memory controller, the bitmap to the Dynamic Random Access Memory (DRAM) module ([0027]).
Regarding claim 3, Thatcher teaches the other row comprises a row in the plurality of rows (Fig. 2, Row of 216a, 218a, 220a among many rows).
claim 4, Thatcher teaches the other row comprises a reserved row included in one or more reserved rows of the Dynamic Random Access Memory (DRAM) module ([0024]).
Regarding claim 7, Tsern teaches maintaining a mapping table cache storing a portion of the mapping table ([0255] buffer … mapping info).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 8, Thatcher teaches receiving a read request for a row in the one or more rows; determining, based on the mapping table, that the row is mapped to the other row; and providing, in response to the read request, data stored in the other row ([0027] according to remapped table, access of rows accordingly).
Regarding claim 9, Thatcher teaches receiving a write request for a particular row of the one or more rows; storing, in the particular row of the one or more rows, data stored in the reserved row; performing the write request; and updating the mapping table to remove a mapping of the particular row to the reserved row ([0027] according to remapped table, access of rows accordingly).
Regarding claim 10, Tsern teaches a memory controller for hardware-assisted Dynamic Random Access Memory (DRAM) row merging, the memory controller configured to perform steps comprising: 
identifying, in a DRAM module, a plurality of rows storing identical data; 
storing, in a mapping table, data copping one or more rows of the plurality of rows to another row ([0061]); 
excluding the one or more rows storing the identical data from a refresh the DRAM module ([0061] refresh skip area include rows that do not store data).
But not mapping in copy operation,
Thatcher teaches mapping in copy operation ([0115]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 11, argument used in rejection of claim 2 applies.
claim 12, argument used in rejection of claim 3 applies.
Regarding claim 16, argument used in rejection of claim 7 applies.
Regarding claim 17, argument used in rejection of claim 8 applies.
Regarding claim 18, argument used in rejection of claim 9 applies.
Regarding claim 19, Tsern teaches an apparatus for hardware-assisted Dynamic Random Access Memory (DRAM) row merging, comprising: 
a memory controller configured to perform steps comprising: identifying, in a DRAM module, a plurality of rows storing identical data ([0027]); 
storing, in a mapping table, data copping one or more rows of the plurality of rows to another row([0061]); 
excluding one or more rows from a fresh ([0061]);
But not mapping in copy operation,
Thatcher teaches mapping in copy operation ([0115]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 20, Thatcher teaches updating a bitmap to indicate that the one or more rows are excluded from the refresh; and wherein excluding the one or more rows from the refresh comprises providing, by the memory controller, the bitmap to the DRAM module ([0027]).

Claim 5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsern and Thatcher, in view of Eckert et al. (PGPUB 20180276150), hereinafter as Eckert.
Regarding claim 5, Tsern and Thatcher teach a method as in rejection of claim 4,
But not expressly determining that a single row is mapped to the reserved row; storing, in the single row, data stored in the reserved row; and updating the mapping table to remove a mapping of the single row to the reserved row.

Since Eckert and Tsern are both from the same field of semiconductor memory device, the purpose disclosed by Eckert would have been recognized in the pertinent art of Tsern. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to manage the reserved rows as in Eckert into the device of Tsern for the purpose of managing efficiently of the DRAM device. 
Regarding claim 13, argument used in rejection of claim 5 applies.
Regarding claim 14, argument used in rejection of claim 5 applies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827